Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are pending.  Claims 5, 7, 12, 14 and 19 are canceled.
The 35 U.S.C. 112 (pre-AIA ), first paragraph Rejection is withdrawn due to Applicant’s current amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s)  pre-obtaining and each of the displaying objects comprises displayable content, a plurality of group identifiers and a plurality of group displaying probabilities respectively associated with the displaying groups, and a plurality of object identifiers and a plurality of object displaying pre-obtaining The claims are drawn to retrieving, sending, receiving and displaying transaction data “by a terminal.”  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice and/or a commercial or legal interaction is advertising, marketing or sales activities or behaviors.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice and/or a commercial or legal interaction is advertising, marketing or sales activities or 
This judicial exception is not integrated into a practical application.  The claim only recites one additional element.  A terminal is being used to perform the pre-obtaining, sending, receiving, detecting, selecting and displaying steps.  The pre-obtaining, sending, and receiving steps are recited at a high level of generality and amounts to data gathering, which is a form of insignificant extra-solution activity.  The terminal merely automates the detecting, selecting and displaying steps.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional element of using a terminal to perform the steps amounts to no more than mere instructions to apply the exception.  A conclusion that an additional element is insignificant extra-solution activity then the claims should be re-evaluated.  Here, the pre-obtaining, sending and receiving steps were considered extra-solution activity, and thus is re-evaluated to determine if it is more than what is well-known, routine, conventional activity in the field.  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicates that storing and retrieving information in memory is recognized by the courts to be computer functions that are considered as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Accordingly, this conclusion is supported under the Berkheimer memo.  



Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. 
Applicant argues “the claimed method for pre-obtaining, selecting, and displaying objects does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behaviors or relationships or interactions between people.”  The phrase "methods of organizing human activity" is used to describe concepts relating to:
• fundamental economic principles or practices (including hedging, insurance, mitigating risk);
• commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
• managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). 
The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. In particular, in Alice, the Court concluded that the use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea. 573 U.S. at 219–20, 110 USPQ2d at 1982. In addition, the Court in Alice described the concept of risk hedging identified as an abstract idea in 
The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.
Applicant argues “The Examiner does not provide any explanation why pre-obtaining data from a server is directed to advertising, marketing, sales.  The Examiner also does not explain why receiving HTTP messages is directed to advertising, marketing, or sales.”  Prong set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."  The claims as a whole is evaluated.  Further, Paragraph 0002 of the instant invention recites that the application is drawn to a transaction displaying method and device.  Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”
MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices.” Additional examples of “fundamental economic practices or principles” not discussed in this MPEP section include:

• using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.;27 and
• placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC .
Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: 
• using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC;33 
• offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.;34 and 
• structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.
Applicant argues “a person of skill in the art would have understood that a human cannot perform such a two-step process of obtaining data and that such a process is unheard of in conventional economic /commercial practices and only arises in computer technology.  The Examiner has not argued that the instant claims fall under the Mental Processes grouping of abstract ideas.
Applicant argues “the elements identified above integrate any alleged abstract idea into a practical application.”  The additional elements are recited at a high-level of generality (ie., as general steps of displaying, sending ,receiving) and amount to insignificant post-solution activity.  See Revised Guidance, 84 Fed. Reg. at 55; MPEP § 2106.05 (g).  The claims merely recite generic computer components performing generic computer functions.  The claims merely apply the abstract idea using generic computer components and indicate a field of use or technological environment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nikolaev et al. (2015/0112785) disclosed a virtual vault that displays reward graphics for a number of rewards to a user.
Tian Kun (CN105045895(A)) discloses displaying promotional content to a user dependent on how often the user has visited the Internet page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697